DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 15-19, filed 04/22/2022, with respect to Claim 1, 7, 10, and 14 have been fully considered and are persuasive.  The 102 and 103 rejection of 01/06/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-10, 12-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Reed discloses a method comprising (Para [00163]): monitoring an instantaneous average property of polymers being produced by a polymerization reaction occurring in a reaction vessel (property is interpreted as characteristic) a plurality of times during the polymerization reaction (Para [0055], [00163]); determining a corresponding change in polymer concentration in the reaction vessel based at least in part on successive values of the instantaneous average property of the polymers (Para [00120]-[00121]).
Reed mentions combining data curves (Para [0062]), cumulative distribution of polymer property/population ([0037],[00146]), the change in polymer concentration (Para [00120-00121]), and continuous and differentiable data (such as instantaneous average polymer property/characteristics) obtained using ACOMP (Para [0055]). Reed, in view of the above disclosure, while also, in consideration of Figures 10 and 13, further could suggest that concentrations of monomer and polymer and Mw, may possibly depend from the same argument, and with respect to measurement and calculation of data, i.e., represented graphically, be easily correlated. One could further argue that the adding together of instantaneous distribution of the polymer property to obtain cumulative molecular weight distribution is inherent (cumulative mean to increase in successive additions).
Despite this, Reed along with any other reference fails to specifically teach computing an instantaneous polymer property distribution corresponding to the most recently instantaneous average property using a statistical distribution; and adding together the instantaneous polymer property distributions with their amplitude proportional to the change in polymer concentration between successive values of instantaneous average polymer property, in order to obtain the cumulative distribution of the polymer population in the reactor up to the latest measured value of the instantaneous average polymer property and change in polymer concentration; and wherein the cumulative molecular weight distribution is determined without physically separating the polymer population. It is for these reasons, that Claim 1 and all of its dependencies are allowable.

Regarding Claim 7, Reed discloses A method comprising: monitoring an instantaneous weight average molecular weight of polymers being produced by a polymerization reaction occurring in a reaction vessel (Para [0037], characteristic is interpreted as property) a plurality of times during the polymerization reaction (Para [0055]); determining a corresponding change in polymer concentration in the reaction vessel based at least in part on successive values of the instantaneous weight average molecular weight (Para [00101], [00120]); computing a histogram of the cumulative molecular weight average (Para [00102]), with their amplitude proportional to the change in polymer concentration between successive measurements of instantaneous weight average molecular weight (Para [00120], [00134]); and computing a continuous molecular weight distribution based on the histogram (Para [00100–00101]) using a statistical distribution appropriate to the polymerization reaction (Para [0028]), wherein the cumulative molecular weight distribution is determined without physically separating the polymer population [0037].
Reed mentions combining data curves (Para [0062]), cumulative distribution of polymer property/population ([0037],[00146]), the change in polymer concentration (Para [00120-00121]), and continuous and differentiable data (such as instantaneous average polymer property/characteristics) obtained using ACOMP (Para [0055]). Reed, in view of the above disclosure, while also, in consideration of Figures 10 and 13, further could suggest that concentrations of monomer and polymer and Mw, may possibly depend from the same argument, and with respect to measurement and calculation of data, i.e., represented graphically, be easily correlated. One could further argue that the adding together of instantaneous distribution of the polymer property to obtain cumulative molecular weight distribution is inherent (cumulative mean to increase in successive additions).
Reed fails to specifically teach generating an instantaneous molecular weight distribution (IMWD) at the change in the polymer concentration ACp by using the instantaneous weight average molecular weight as the mean for the IMWD; computing an instantaneous polymer property distribution corresponding to the most recently instantaneous average property using a statistical distribution; and adding together the instantaneous polymer property distributions with their amplitude proportional to the change in polymer concentration between successive values of instantaneous average polymer property, in order to obtain the cumulative distribution of the polymer population in the reactor up to the latest measured value of the instantaneous average polymer property and change in polymer concentration; and wherein the cumulative molecular weight distribution is determined without physically separating the polymer population. It is for these reasons, that Claim 7 and all of its dependencies are allowable.

Regarding Claim 10, Reed discloses a device comprising (Para [00163]): a means of monitoring an instantaneous average property of polymers being produced by a polymerization reaction occurring in a reaction vessel (property is interpreted as characteristic) a plurality of times during the polymerization reaction (Para [0055], [00163]); a means of determining a corresponding change in polymer concentration in the reaction vessel based at least in part on successive values of the instantaneous average property of the polymers (Para [00120]-[00121]).
Reed mentions combining data curves (Para [0062]), cumulative distribution of polymer property/population ([0037],[00146]), the change in polymer concentration (Para [00120-00121]), and continuous and differentiable data (such as instantaneous average polymer property/characteristics) obtained using ACOMP (Para [0055]). Reed, in view of the above disclosure, while also, in consideration of Figures 10 and 13, further could suggest that concentrations of monomer and polymer and Mw, may possibly depend from the same argument, and with respect to measurement and calculation of data, i.e., represented graphically, be easily correlated. One could further argue that the adding together of instantaneous distribution of the polymer property to obtain cumulative molecular weight distribution is inherent (cumulative mean to increase in successive additions).
Despite this, Reed along with any other reference fails to specifically teach a means of computing an instantaneous polymer property distribution corresponding to the most recently instantaneous average property using a statistical distribution; and a means of adding together the instantaneous polymer property distributions with their amplitude proportional to the change in polymer concentration between successive values of instantaneous average polymer property, in order to obtain the cumulative distribution of the polymer population in the reactor up to the latest measured value of the instantaneous average polymer property and change in polymer concentration; and wherein the cumulative molecular weight distribution is determined without physically separating the polymer population. It is for these reasons, that Claim 10 and all of its dependencies are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863